Exhibit 10.1

 

[ex10-1_001.jpg] 

Philip D. Beck

Chief Executive Officer
philipbeck@ipsidy.com

 

March 6, 2020

 

Philip R. Broenniman

2130 Hermosa Drive

Boulder, Colorado 80304

 

Re:        Appointment as Non-Executive Director

 

Dear Philip:

 

I am pleased to be writing to you at the direction of the Board of Directors
(“Board”) of Ipsidy Inc. (the “Company”) to confirm the terms of your
appointment as a non-executive director. This letter shall take effect upon the
passing of a Board Resolution formally approving your appointment.

 

The term of your directorship will extend until the first Annual Meeting of the
Company’s Stockholders following your appointment, when you will be eligible for
re-election by the stockholders, or until your earlier resignation. The Board
intends to nominate you for election by the stockholders and therefore to
include your information in the Company’s proxy statement for the forthcoming
Annual Meeting, that will be held in the next three months.

 

1.Role and duties

 

Non-executive directors have the same general legal responsibilities to the
Company as any other director. The board as a whole is collectively responsible
for promoting the success of the Company by directing and supervising the
Company’s affairs, with a particular focus on strategy, performance and risk. We
would also expect you to be an ambassador for the Company and to promote its
interests, when appropriate in your daily business activities.

 

You will be required to discharge the following specific functions and duties:

 

(a)Attend quarterly board meetings and special board meetings at the Company’s
head office in New York, or such other place, or by conference call on dates to
be notified to you in advance;

 

(b)Attendance at Board and Committee meetings by conference call will be
generally available, but it is anticipated that the Board will have two full “in
person” meetings per year with all directors present;

 



 



670 Long Beach Boulevard, · Long Beach, New York 11561 ·. Tel +1 516 274 8700 ·.
www.ipsidy.com

 

 

 

 



[ex10-1_002.jpg] 

Philip R. Broenniman

Page 2

March 6, 2020

 

(c)Attend the Company’s annual meeting of stockholders and any special meetings
of stockholders, which may be called from time to time;

 

(d)Carry out such other functions and duties as may reasonably be required of
you from time to time.

 

As a director of a Company, which is a reporting Company in accordance with
Securities & Exchange Commission (“SEC”) rules, you will be required to file
reports of your interests in any securities of the Company and any acquisitions
or disposals thereof, as well as various disclosures regarding your position in,
agreements with and relations with the Company. The Company and our counsel will
work with you to ensure all required reports and disclosures are filed in
compliance with SEC rules.

 

I gather you may have already established a filing reference (or CIK) with the
SEC, as a director or officer of another public reporting company. If so please
provide us with the details, including the passcodes, so that our Edgar filing
agent can make all necessary filings on your behalf, with your approval.

 

2.Time commitment

 

By accepting this appointment, you have confirmed that you are able to allocate
sufficient time to meet the reasonable expectations of your role, including
appropriate preparation time ahead of Board (and, if applicable, committee)
meetings.

 

3.Conflicts

 

It is accepted and acknowledged that you have business interests other than
those of the Company and have declared any current conflicts of interest. In the
event that you become aware of any potential or actual conflicts of interest
these should be disclosed to the Chairman and Corporate Secretary as soon as
possible.

 

4.Compensation and Reimbursement of Expenses

 

In consideration for the performance of the duties outlined above, you will be
entitled to compensation in accordance with the Company’s Compensation Policy
for Non-Employee Directors, from time to time in force, including awards under
the Company’s 2017 Incentive Stock Plan (the “Plan”). At the present time this
comprises (a) an annual equity award having a market value on the date of grant
of $72,000, subject to vesting over 12 months; and (b) cash compensation of
$5,000 per annum for service on each committee of the Board.

 

It is envisaged that you will be asked to undertake additional services of a
strategic nature on behalf of the Company and in particular assisting the CEO
and Deputy Chairman, with their efforts in advancing strategic initiatives on
behalf of the Company.

 



 



670 Long Beach Boulevard, · Long Beach, New York 11561 ·. Tel +1 516 274 8700 ·.
www.ipsidy.com

 

 

 

 

[ex10-1_002.jpg] 

Philip R. Broenniman

Page 3

March 6, 2020

 

Therefore, upon your appointment you shall receive a grant of restricted stock
for 1,500,000 shares of Common Stock of the Company, par value $0.0001
(“Shares”) pursuant to a Restricted Stock Purchase Agreement under which you
shall purchase the Shares at par value subject to the following vesting
criteria:

 

(1)the occurrence of a Change of Control, (as defined below); or (2) the filing
of Company’s Annual Report on Form 10K in any year, which report shows that the
Company has achieved Adjusted EBITDA for the year, as reported therein, which is
not less $10,000,000; or (3) the Company’s shares becoming listed on a national
securities exchange and (x) if the Board determines that additional equity
funding is required, the Company’s closing (whether at the time of listing or
subsequent thereto) of a public offering of its equity, raising not less than
$10,000,000 in gross proceeds in the aggregate, and (y) the Company achieving a
valuation of not less than $125,000,000 which shall be satisfied either by the
closing of the aforementioned public offering with an offering price which
equates to a valuation of the Company, which is not less than $125,000,000; or
(4) the Company’s shares achieving a closing price on such exchange on 10
trading days out of a period of 30 days, which when multiplied by the number of
issued and outstanding shares of common stock which are so listed at such time
equate to a market capitalization of the Company of not less than $125,000,000;
or (5) the filing of an Annual Report on Form 10K, or a Quarterly Report on Form
10Q, showing that the Company has generated total revenue of not less than
$20,000,000 during the 12 month period ending with the period to which the
relevant report relates.

 

“Change of Control” means the Company is party to a merger or consolidation, or
series of related transactions, which results in the voting securities of the
Company outstanding immediately prior thereto failing to continue to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity), directly or indirectly, at least fifty (50%) percent of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation or
the sale or disposition of all or substantially all of the Company’s assets, or
consummation of any transaction, or series of related transactions, having
similar effect (other than to a subsidiary of the Company), except if any such
merger, consolidation or sale of assets as aforesaid occurs in circumstances of
the liquidation of the Company pursuant to a bankruptcy or other insolvency
proceeding.

 

All equity awards are issued subject to the terms of their respective grant and
the terms and conditions of the Plan.

 

This is a contract for services and not a contract of employment, and as an
independent contractor you will be paid your fees on a gross basis. You will be
responsible for payment of all applicable Federal, State and local taxes on
compensation received and all compensation shall be subject to reporting by the
Company on an annual basis on Form 1099, as required by law.

 

In addition to your fees, you are entitled to be reimbursed any reasonable
expenses incurred in attending meetings of the Board or of any committee of the
Board, or of stockholder meetings, or otherwise on the business of the Company.
The Company may require written evidence of such expenses to be provided and in
certain cases prior approval. All expenses are subject to the Company’s expense
policy.

 



 



670 Long Beach Boulevard, · Long Beach, New York 11561 ·. Tel +1 516 274 8700 ·.
www.ipsidy.com

 

 

 

 

[ex10-1_002.jpg] 

Philip R. Broenniman

Page 4

March 6, 2020

 

5.Termination

 

You are entitled to resign your membership on the Board or on any committee of
the Board at any time. In addition, you agree to resign your directorship in the
circumstances set forth in Section 6 below. Written notice of any such
resignation should be given to the Chairman of the Board.

 

This Agreement will automatically terminate, without requirement of notice, upon
the date of your resignation from the Board (including any resignation pursuant
to Section 6 below), if you are removed from office by a resolution of the
stockholders in accordance with the Company’s Bylaws and Delaware law, or if you
are not re-nominated or re-elected to the Board, and you will not be entitled to
any further compensation following the termination date in any of these events.

 

6.Immediate vacation of office

 

You agree to resign your office as a director on the Board and on each committee
of the Board immediately in the event of any of the following circumstances:

 

(a)if you become prohibited by law from acting as a director;

 

(b)if you are convicted of a felony or crime involving moral turpitude
(excluding drunk driving unless combined with other aggravating circumstances or
offenses) or fraud;

 

(c)if you engage in gross misconduct which is materially detrimental to the
reputation or business of the Company; provided that you shall first be entitled
to receive notice from the board specifying such gross misconduct in reasonable
detail, and shall have failed to cure or correct such gross misconduct within
thirty (30) days of receiving such notice (unless such misconduct is of a nature
that it is unable to be cured or corrected); or

 

(d)if you willfully fail to comply in any material respect with the Company’s
Confidentiality Agreement, Insider Trading Policy, Code of Ethics, Sexual
Harassment Prevention Policy or any other reasonable policies of the Company
where non-compliance would be materially detrimental to the Company; provided
that you shall first be entitled to receive notice from the Board specifying
such noncompliance in reasonable detail, and shall have failed to cure or
correct such gross misconduct within thirty (30) days of receiving such notice
(unless such non-compliance is of a nature that it is unable to be cured or
corrected). I will have our General Counsel provide you with all relevant
policies.

 

7.Confidentiality

 

You acknowledge your duties of confidentiality and loyalty to the Company as a
director of a Delaware corporation, and you agree to uphold such duties. In
addition, you will be asked to execute a standard Confidentiality Agreement.

 



 



670 Long Beach Boulevard, · Long Beach, New York 11561 ·. Tel +1 516 274 8700 ·.
www.ipsidy.com

 

 

 

 

[ex10-1_002.jpg] 

Philip R. Broenniman

Page 5

March 6, 2020

 

8.Indemnification & Insurance

 

You shall be entitled to indemnification by the Company with respect to your
services as a director, to the fullest extent permitted by law and under the
Company’s Certificate of Incorporation and Bylaws. In addition, upon your
appointment the Company will enter into a standard indemnification agreement
with you.

 

You shall be covered under the Company’s directors’ and officers’ insurance
policy, for so long as you remain a member of the Board. The Company shall
continue to provide coverage to you under such policy for not less than
twenty-four (24) months following your termination date on substantially the
same terms of the policy in effect immediately prior to the termination date.

 

9.Miscellaneous

 

This letter shall be governed by and construed in accordance with the law of the
State of New York law and the courts, Federal and State, located in the State of
New York shall have non-exclusive jurisdiction for all matters arising under it.

 



 



670 Long Beach Boulevard, · Long Beach, New York 11561 ·. Tel +1 516 274 8700 ·.
www.ipsidy.com

 

 

 

 

[ex10-1_002.jpg] 

Philip R. Broenniman

Page 6

March 6, 2020

 

If this letter reflects the terms that we have agreed, please sign and return a
copy of this letter to me.

 

  Sincerely,       Ipsidy Inc.       /s/ Philip D. Beck   By: Philip D. Beck,
Chairman and CEO

 

I hereby agree to act as a non-executive director of Ipsidy Inc. upon the terms
contained in the letter of which this is a copy.

 

/s/ Philip R. Broenniman   PHILIP R. BROENNIMAN       Date: March 6, 2020  

 

 

 

 



 



670 Long Beach Boulevard, · Long Beach, New York 11561 ·. Tel +1 516 274 8700 ·.
www.ipsidy.com

 

 

 



 

 